NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


JUDITH HUSKINS o/b/o Ian Huskins,)
                                 )
             Appellant,          )
                                 )
v.                               )                         Case No. 2D17-1475
                                 )
JANE ALICE SAUER o/b/o Alice     )
Elizabeth Glennon,               )
                                 )
             Appellee.           )
________________________________ )

Opinion filed March 9, 2018.

Appeal from the Circuit Court for Lee
County; John S. Carlin, Judge.

Christopher E. Cosden, Fort Myers, for
Appellant.

Michael Mummert, Naples, for Appellee.


PER CURIAM.

              We affirm the final judgment for protection against stalking. We write only

to clarify that, as the trial court correctly orally ruled, Judith Huskins is not a party to the

injunction and is not enjoined in any way.

              Affirmed.


NORTHCUTT, MORRIS, and BLACK, JJ., Concur.